DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 9/9/2020, the applicants have filed response: claim 1 has been canceled and claims 2 – 21 have been added.  Claims 2 - 21 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 18 – 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim appears to be a machine-readable 
Claim 21 recites a system of claim 20, which, as is noted above, appears to be a product claim.  It is unclear whether claim 21 is intended to depend from claim 1 or claim 20.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
9.	Claims 2 – 4, 10, 12 – 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, Jr. et al. (U.S. Publication 2014/0040433) (Russell hereinafter) and Wiesmaier et al. (U.S. Publication 2018/0203744) (Wiesmaier hereinafter) (Identified by Applicant in IDS) in further view of Young (U.S. Publication 2002/0198888) (Young hereinafter) and Tamano (U.S. Publication 2019/0180180) (Tamano hereinafter) (Identified by Applicant in IDS). 
10. 	As per claim 2, Russell teaches a system comprising:
          a data stream processing pipeline comprising sequential multiple input processing stages [“a method includes receiving, at a computing device, one or more data streams from one or more data sources, transforming, in real-time, the one or more data streams into one or more normalized data streams,” Abstract], including:
          an ingestion stage configured to receive input streams from multiple different input sources [“a method includes receiving, at a computing device, one or more data streams from one or more data sources, transforming, in real-time, the one or more data streams into one or more normalized data streams. The transforming includes performing ingestion of the one or more data streams,” ¶ 0016]; 
          an integration stage comprising converter interface circuitry configured to: 
          perform classification on the input streams [“filtering and analytics modules
210 and 214 of real-time stream engine 206 may allow for a real-time filter to be set against the streaming event data by enabling its monitoring logic to view the normalized event stream data in a configurable fashion,” ¶ 0027]; and 
          responsive to the classification, assign the input streams to one or more dynamic converters of the converter interface circuitry configured to output data from multiple different stream types into a stream data in a pre-defined interchange format [“transformation module 202 is used to enable the management of unstructured data through a combination of managing the intake as a function of native logging and an addition of structure and metadata through the parsing rules. In one embodiment, transformation module 202 may include a parser to parse the data, wherein transformation module 202 passes the transformed and parsed data into an event streaming data bus in the form of individually transformed data points in a normalized format through the use of a message queue in a queue system,” ¶ 0024].
Russell does not explicitly disclose but Wiesmaier discloses a processing stage configured to execute an analytics processing stack operable to: at analysis layer circuitry, determine model change indications responsive to the stream data; and at rule layer circuitry: determine rule changes governing response to content of the input streams; and deploy, in real time, updated rule sets for the input streams  [“The batch processing lane is operative to process large amounts of any kind of data in batches. Typically there are in this lane no restrictions on dependencies between the processed data sets. The lane typically executes computations on a fixed schedule or on demand. The lane typically supports applications like model learning which are typically long-running processes executed on occasion e.g. at regular intervals on large amounts of data,” ¶ 0302].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Russell and Wiesmaier available before the effective filing date of the claimed invention, to modify the capability of real-time streaming, filtering and routing of data as disclosed by Russell to include the capability of data ingestion and analysis as taught by Wiesmaier, thereby providing a mechanism to improve system performance and usability by implementing parallel analytics lanes based on received data characteristics.
Russell and Wiesmaier do not explicitly disclose but Jones discloses 
pipeline configuration circuitry coupled to the data stream processing pipeline configured to: responsive to a dynamic addition of a new input stream, access a master configuration file, the master configuration file including: an ingestion reference to an ingestion configuration file; an integration reference to an integration configuration file; and a processing reference to a processing configuration file; responsive to the ingestion reference, access the ingestion configuration file to cause execution of parser circuitry to extract a structure indication from the new input stream at the ingestion stage and relay the structure indication to the integration stage [“The metered data processing system 100 (FIG. 1) is configurable for processing sessions pertaining to particular VASs, and thereby obtaining usage data specific to the VASs. For processing a session, an operator uses a user interface (UI) 152 (FIG. 1A) of the configuration manager 150 (FIG. 1A) to configure the pipeline 130. The configuration manager 150 generates a configuration file for each stage of the pipeline 518, preferably specifying configuration data in XML format. The configuration file is sent to each stage configuration module 416 (FIG. 4) for configuring the respective stage.” ¶ 0056];
responsive to the integration reference and a classification for the new input stream, access the integration configuration file to determine the converter assignment for the new input stream [“The configuration file is also sent to the execution management framework 125 of each stage to configure the plug-ins. The configuration files can be distributed, e.g., by a configuration web server included in the configuration manager for distribution via HTTP to pipeline servers.” ¶ 0056; “The pipeline is not simply a long series of plug-ins that execute one by one in a predetermined order in sequence or in parallel. The plug-ins can make decisions on where the session should move next. A "fork plug-in" allows a session to begin moving down a new piece of the pipeline. One fork plug-in splits the pipeline based on service ID. When sessions first come in the pipeline, they go through default processing and then to service plug-ins that collectively "know" how to rate each type of service (i.e., they perform the rating calculations for the service). At this decision point, a fork plug-in looks at the service ID of the session and routes the session to the correct service-specific sequence of plug-ins,” ¶ 0068].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Wiesmaier and Young available before the effective filing date of the claimed invention, to modify the capability of real-time streaming, filtering and routing of data as disclosed by Russell and Wiesmaier to include the capability of pipeline configuration 
Russell, Wiesmaier and Young do not explicitly disclose but Tamano discloses cause execution of the converter assignment for the new input stream at the ingestion stage; responsive to the processing reference and a rule change from the rule layer circuitry, access the processing configuration file to determine an updated rule set to deploy, by way of the rule layer circuitry, for the new input stream; and cause the rule layer circuity to deploy the updated rule set at the processing stage [“An information processing system for generating an analysis pipeline model by using an analysis pipeline, the analysis pipeline including a pre-process and a learning process for data to be analyzed, a value of a pipeline parameter being a parameter related to at least one of the pre-process and the learning process being applied to the analysis pipeline, the analysis pipeline model including the pre-process and a learned model being learned with the learning process, according to an exemplary aspect of the present invention includes: initialization means for receiving an input of a validation module that generates the analysis pipeline model and calculates an evaluation value of the generated analysis pipeline model by using an input analysis pipeline in accordance with a predetermined validation method, and outputs the generated analysis pipeline model and the calculated evaluation value; and adjustment means for searching for, within a search range of a parameter set including the pipeline parameter and in accordance with a predetermined search method, a value of the parameter set for which the evaluation value is optimized by inputting to the validation module the analysis pipeline to which a value of the pipeline parameter is applied and executing the validation module, and outputting the analysis pipeline model for which the evaluation value is optimized.” ¶ 0016; parameter set mapped to rule set].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Wiesmaier, Young and Tamano available before the effective filing date of the claimed invention, to modify the capability of real-time streaming, filtering and routing of data as disclosed by Russell, Wiesmaier and Young to include the capability of data ingestion analysis model adjustment as taught by Tamano, thereby providing a mechanism to improve system performance and precision by adjusting analysis models based on changing parameters [Tamano ¶ 0005].
11.	As per claim 3, Russell, Wiesmaier, Young and Tamano teach the system of claim 2.  Russell further teaches where: sequential multiple input processing stages include a service stage configured to convert the stream data in the pre-defined interchange format to one or more output formats; and the master configuration file further includes a service reference to a service configuration file stored separately from the master configuration file, the service configuration file including service instructions for selection of an output format for one or more output streams [“transformation module 202 is used to enable the management of unstructured data through a combination of managing the intake as a function of native logging and an addition of structure and metadata through the parsing rules. In one embodiment, transformation module 202 may include a parser to parse the data, wherein transformation module 202 passes the transformed and parsed data into an event streaming data bus in the form of individually transformed data points in a normalized format through the use of a message queue in a queue system,” ¶ 0024].
12.	As per claim 4, Russell, Wiesmaier, Young and Tamano teach the system of claim 3.  Russell further teaches where the service instructions for selection of the output format include a designation of a dynamic connector to perform conversion of the stream data into the output format [“transformation module 202 is used to enable the management of unstructured data through a combination of managing the intake as a function of native logging and an addition of structure and metadata through the parsing rules. In one embodiment, transformation module 202 may include a parser to parse the data, wherein transformation module 202 passes the transformed and parsed data into an event streaming data bus in the form of individually transformed data points in a normalized format through the use of a message queue in a queue system,” ¶ 0024].
13.  	As per claim 10, Russell, Wiesmaier, Young and Tamano teach the system of claim 2.  Russell further teaches where the pipeline configuration circuitry is further configured to accept a configuration input, the configuration input is implemented via an application programming interface (API) configured to provide access to the master configuration file [“FIG. 3 illustrates an architecture 300 overview of a data system employing a mechanism 110 for facilitating real time streaming, filtering and routing of data according to one embodiment according to one embodiment. In one embodiment, data mechanism 110 (e.g., Talksum data stream router) may be employed for data processing and management in communication with protocol transformation services 302A-302C (e.g., rest APIs) to provide event data streams 304A-304C and receive object clients 306A-306C.” ¶ 0034].
14.   	As per claim 12, Russell, Wiesmaier, Young and Tamano teach the system of claim 2.  Tamano further teaches where the pipeline configuration circuitry is further configured to: responsive to the processing reference and a model change indication from the analysis layer circuitry for the new input stream, access the processing configuration file to determine a parameter setting corresponding to the model change indication: update the parameter setting at the processing stage [“adjustment means for searching for, within a search range of a parameter set including the pipeline parameter and in accordance with a predetermined search method, a value of the parameter set for which the evaluation value is optimized by inputting to the validation module the analysis pipeline to which a value of the pipeline parameter is applied and executing the validation module, and outputting the analysis pipeline model for which the evaluation value is optimized.” ¶ 0016].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Wiesmaier, Young and Tamano available before the effective filing date of the claimed invention, to modify the capability of real-time streaming, filtering and routing of data as disclosed by Russell, Wiesmaier and Young to include the capability of data ingestion analysis model adjustment as taught by Tamano, thereby providing a mechanism to improve system performance and precision by adjusting analysis models based on changing parameters [Tamano ¶ 0005].

16.         As per claim 14, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 3 above.
17.         As per claim 15, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 4 above.
18.         As per claim 18, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.
19.         As per claim 20, it is a media claim having similar limitations as cited in claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.
20.	Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, Wiesmaier, Young and Tamano in further view of Mohan et al. (U.S. Publication 2016/0212023) (Mohan hereinafter). 
21.	As per claim 5, Russell, Wiesmaier, Young and Tamano teach the system of claim 2.  Russell, Wiesmaier, Young and Tamano do not explicitly disclose but Mohan discloses where: sequential multiple input processing stages include a visualization stage configured to generate a visualization of the stream data for provision to an endpoint device; and the master configuration file further includes a visualization a distributed storm framework that consists of various built-in components that are configured to accept the data stream, process it and visualize the same in the form of graphs. The data from the data stream is extracted by means of a sliding time window mechanism and passed on to the subsequent components present in the topology. The data thus moves through the topology in a sequential manner from one component or processing unit to another,” ¶ 0027].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Wiesmaier, Young, Tamano and Mohan available before the effective filing date of the claimed invention, to modify the capability of real-time streaming, filtering and routing of data as disclosed by Russell, Wiesmaier, Young and Tamano to include the capability of data visualization as taught by Mohan, thereby providing a mechanism to improve system usability by providing graphical based data stream analysis.
22. 	As per claim 6, Russell, Wiesmaier, Young, Tamano and Mohan teach the system of claim 5.  Mohan further teaches where: the visualization type includes: an interactive chart, a graph, a data mashup, a data rollup, an interactive web-report, a drill-down multi-dimensional data viewer, or any combination thereof [“a distributed storm framework that consists of various built-in components that are configured to accept the data stream, process it and visualize the same in the form of graphs. The data from the data stream is extracted by means of a sliding time window mechanism and passed on to the subsequent components present in the topology. The data thus moves through the topology in a sequential manner from one component or processing unit to another,” ¶ 0027].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Wiesmaier, Young, Tamano and Mohan available before the effective filing date of the claimed invention, to modify the capability of real-time streaming, filtering and routing of data as disclosed by Russell, Wiesmaier, Young and Tamano to include the capability of data visualization as taught by Mohan, thereby providing a mechanism to improve system usability by providing graphical based data stream analysis.
23.         As per claim 16, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 5 above.
24.         As per claim 17, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 6 above.
25.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, Wiesmaier, Young and Tamano in further view of Mariaskin et al. (U.S. Publication 2018/0350354) (Mariaskin hereinafter) (Identified by Applicant in IDS). 
26.	As per claim 7, Russell, Wiesmaier, Young and Tamano teach the system of claim 2.  Russell further teaches where the dynamic converters comprise: a structured data dynamic converter configured to handle input streams in a predetermined predictor data format [“FIG. 5B illustrate a simplified services architecture 550 of a data system employing a mechanism 110 for facilitating real-time streaming, filtering and routing of data according to one embodiment according to one embodiment.  In the illustrated embodiment, data is received at protocol transformation layer (PTL) 554 from any number and types of protocol streams 552 (e.g., HyperText Transfer Protocol (HTTP)/HyperTextMarkup Language (HTML)/Representational State Transfer (REST) stream, Rich Site Summary (RSS)/Comma-separated values (CSV) stream, Simple Mail Transfer Protocol (SMTP)/Extensible Messaging Presence Protocol (XMPP)/Instant Messaging (IM) stream, etc.) that are then brokered using data mechanism 110 (e.g., service broker) and communicated between PTL services 560, event data stream 556, and object socket 558,” ¶ 0038]; 
          a media dynamic converter configured to handle media input streams [“Communication/configuration logic 219 may facilitate the ability to dynamically communicate and stay configured with various types and forms of data (e.g., media content files, communication data, etc.).” ¶ 0032].
          Russell, Wiesmaier, Young and Tamano do not explicitly disclose but Mariaskin discloses a natural language dynamic converter configured to handle natural language input streams [“a natural-language audio stream of the user's conversation with a witness or other person is captured by a mobile communication device 401 and wirelessly transmitted to a text analysis/conversion system 403 operating on a remote server (e.g., a natural language conversion server 115 such as illustrated in FIG. 1). The system receives the natural speech audio from the mobile communication device 401, analyzes the data to identify/extract "entities" (e.g., people or objects) mentioned in the audio stream (block 405), and converts the natural language audio stream into a logical analysis format representation based on a Modal Language of Predicates (MLoP) formula,” ¶ 0020].

27.         As per claim 19, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 7 above.
28.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Russell, Wiesmaier, Young, Tamano and Mariaskin in further view of Theimer et al. (U.S. Publication 2015/0134796) (Theimer hereinafter). 
29.	As per claim 8, Russell, Wiesmaier, Young, Tamano and Mariaskin teach the system of claim 7.  Russell, Wiesmaier, Young, Tamano and Mariaskin do not explicitly disclose but Theimer discloses where the media dynamic converter is configured to select among speech-to-text processing for audio streams and computer vision processing for video streams [“A number of different “big data' applications may also be built using the SMS and SPS techniques. For example, the analysis of trends in various forms of social media interactions may be performed efficiently using streams. Data collected from mobile phones or tablet computers, such as location information of the users, may be managed as stream records. Audio or video information, collected for example from a fleet of monitoring cameras may represent another category of streaming data set that could be collected and processed in a scalable manner,” ¶ 0168].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Russell, Wiesmaier, Young, Tamano, Mariaskin and Theimer available before the effective filing date of the claimed invention, to modify the capability of real-time streaming, filtering and routing of data as disclosed by Russell, Wiesmaier, Young, Tamano and Mariaskin to include the capability of dynamic partitioning of data streams as taught by Theimer, thereby providing a mechanism to improve system applicability by expanding its utility to include audio and video data streams.
30.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russell, Wiesmaier, Young, Tamano, Mariaskin and Theimer in further view of Grossman et al. (U.S. Patent 9,306,965) (Grossman hereinafter). 
31. 	As per claim 9, Russell, Wiesmaier, Young, Tamano and Mariaskin teach the system of claim 7.  Russell, Wiesmaier, Young, Tamano and Mariaskin do not explicitly disclose but Grossman discloses where the predetermined predictor data format comprises a predictive model markup language (PMML) format, a portable format for Analytics (PFA), or both [“a distributed analytic platform 106 can be used to process the inputs to models to produce the analytic model. In some embodiments of the present disclosure, the model is expressed in a model interchange format, such as PFA, when can then be used for scoring events in batch using a distributed analytic platform, or in streaming fashion using a scoring engine,” col. 18, lines 36 – 42].
.
32.	Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Russell, Wiesmaier, Young and Tamano in further view of Ghare et al. (U.S. Publication 2017/0289240) (Ghare hereinafter). 
33.	As per claim 11, Russell, Wiesmaier, Young and Tamano teach the system of claim 10.  Russell, Wiesmaier, Young and Tamano do not explicitly disclose but Ghare discloses the pipeline configuration circuitry is further configured to, based on the configuration input, implement a configuration change by altering one or more of the references, altering one or more of the configuration files, or both [“migrating a stream processing function from one process node to another, changing mappings for partitioned data streams, or any other real time changes in configuration to the execution of a stream processing query may be performed by processing node management 320. In some embodiments, clients may submit reconfiguration requests to control plane 310 to change the execution configuration of data streams (e.g., change the number of processing nodes for a stream processing query),” ¶ 0042].

34.         As per claim 21, it is a media claim having similar limitations as cited in claim 11.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 11 above.
Response to Arguments
35.	Applicant’s amendments include the deletion of the sole claim addressed in the prior Office Action rendering the prior rejections and any associated arguments moot.  The new claims do not raise a double patenting issue.
Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193